Citation Nr: 0329582	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-12 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Manchester, 
New Hampshire


THE ISSUE

Entitlement to payment or reimbursement for the reasonable 
value of emergency medical services rendered at a private 
facility from January 16, 2002, to January 28, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
February 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Manchester, New 
Hampshire, which the veteran denied entitlement to payment or 
reimbursement of unauthorized private medical expenses 
incurred in January 2002.  The veteran then perfected an 
appeal regarding that issue.  During that stage of the 
appeal, the VAMC issued a Statement of the Case (SOC) in July 
2002, and a Supplemental Statement of the Case (SSOC) in 
November 2002.


FINDING OF FACT

1.  The credible and probative evidence of record establishes 
that the veteran is an active Department health-care 
participant who is personally liable for emergency treatment 
received at Frisbie Memorial Hospital from January 16, 2002, 
to January 28, 2002, and is not eligible for reimbursement 
under the provisions of 38 U.S.C.A. § 1728.  

2.  The evidence is at least in approximate equipoise as to 
the question of whether the veteran's statement certifying 
that he met the conditions of entitlement to payment by VA 
for emergency medical services was filed in a timely manner.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for establishing entitlement to reimbursement for the 
reasonable value of emergency services rendered at a private 
medical facility from January 16, 2002, to January 28, 2002, 
under 38 U.S.C.A. § 1725 have been met.  38 U.S.C.A. §§ 1703, 
1725, 1728, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 17.54, 
17.120, 17.1002-17.1004 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

Although the Secretary has issued implementing regulations, 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to-
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information:  Scope and Applicability).  

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
clinical and other records on file are sufficient to resolve 
the matter. 

II.  Legal analysis of entitlement to payment or 
reimbursement
of unauthorized private medical expenses incurred
from January 16, 2002, to January 28, 2002

The record reflects that, on January 16, 2002, the veteran 
was transported by ambulance to Frisbie Memorial Hospital for 
treatment of a perforated bowel.  He underwent an exploratory 
laparotomy, which revealed a perforated sigmoid diverticulum.  
This was resected, and a colostomy was created.  The 
veteran's postoperative course was reportedly complicated by 
delirium tremens due to alcoholism, but these apparently 
resolved within several days.  The veteran was discharged on 
January 28, 2002, after having been found to be in excellent 
postoperative condition.

On January 17, 2002, a representative of Frisbie Memorial 
Hospital advised the Manchester VAMC that the veteran had 
been admitted to that facility.  Because the veteran 
apparently had no insurance, that representative was advised 
by the VAMC to submit a bill within 90 days of the veteran's 
discharge for consideration under the Veterans Millennium 
Health Care and Benefits Act.  On April 8, 2002, the VAMC 
received the veteran's bill.  On April 11, 2002, the VAMC 
issued a letter to Frisbie Memorial requesting certain 
information, including a discharge summary, daily progress 
notes, and a statement signed by the veteran indicating that 
his claim met all of the requirements for payment by VA for 
emergency services under 38 C.F.R. §§ 17.1002 and 17.1003.  
The text of the statement to be signed by the veteran was 
enclosed with this letter, in a separate document.  This 
April 2002 letter was addressed to Frisbie Memorial.  The 
file copy of the letter does not contain any language 
suggesting that a copy was to be forwarded to the veteran, 
and there is no separate copy of this letter addressed to the 
veteran in the Medical Administration Service folder provided 
to the Board.  

The record reveals that Frisbie Memorial subsequently 
submitted the requested medical records within 30 days, but 
that no signed statement was received from the veteran within 
that time period.  Thus, in May 2002, the VAMC denied 
entitlement to reimbursement for the veteran's emergency 
treatment because information requested from the veteran had 
not been received within 30 days as required by 38 C.F.R. 
§ 17.1004.  A letter explaining this denial was sent to 
Frisbie Memorial.  The file copy of this letter indicates 
that a copy was forwarded to the veteran.  In July 2003, 
after consulting with his accredited representative (the 
American Legion), the veteran filed a notice of disagreement 
with the VAMC's decision, asserting that he had never 
received the April 11, 2002, letter purporting to ask him to 
sign a statement.  

In the July 2002 SOC, the VAMC continued to deny the 
veteran's claim.  In that document, the VAMC explained that a 
copy of the April 11, 2002, letter had been issued to the 
veteran as well as to Frisbie Memorial.  The VAMC further 
concluded that, because that facility had responded to the 
letter, it must be concluded that the letter was received by 
both parties.  

The veteran subsequently perfected his appeal regarding that 
issue.  In his substantive appeal, on VA Form 9, received in 
September 2002, the veteran included a statement indicating 
"I hereby certify that the claim meets all of the conditions 
for payment by VA for emergency medical service under 
38 C.F.R. §§ 17.1002 and 17.1003."

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in January 2002.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

In the instant case, as in Smith, it has not been contended 
that VA specifically agreed to pay the medical bills incurred 
at the private facility.  Moreover, specific formalities 
which must be followed under 38 C.F.R. § 17.54 were not 
complied with here, as a result of which proper authorization 
from VA was not obtained.  Accordingly, the Board must 
conclude that prior authorization for the private medical 
treatment received in January 2002 was not obtained pursuant 
to 38 C.F.R. § 17.54, and that payment is not warranted for 
expenses incurred in conjunction with that treatment under 38 
U.S.C.A. § 1703.

The Court of Appeals for Veterans Claims has stated that a 
"second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility is 
38 U.S.C. § 1728, which provides that the Secretary 'may, 
under such regulations as the Secretary shall prescribe, 
reimburse . . . for the reasonable value of such care or 
services . . . for which such veterans have made payment.'"  
Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 
U.S.C.A. § 1728(a) (emphasis added by the Court).  

Such reimbursement is available only "where - (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical."  38 U.S.C.A. § 1728(a) (emphasis added); 38 
C.F.R. § 17.120 (2003) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the record reflects that the veteran is not 
service-connected for any disability.  Thus, the Board finds 
that the veteran was not treated for a service-connected 
disability in January 2002, nor was the condition for which 
he was treated either associated with, or aggravating, an 
adjudicated service-connected disability.  In short, the 
first criterion for payment or reimbursement of unauthorized 
medical expenses incurred in January 2002 has not been met.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Veterans Millennium Health Care and Benefits Act also 
provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725 (West 2002); Pub. L. No. 106-117, 113 
Stat. 1556 (1999).  On July 12, 2000, VA published an interim 
final rule establishing regulations implementing 38 U.S.C.A. 
§ 1725.  66 Fed. Reg. 36,467, 36,472.  Those interim 
regulations are now final, and are codified at 38 C.F.R. 
§ 17.1000-.1008 (2003).  

Under 38 U.S.C.A. § 1725, the term "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.

A veteran is only considered to be "personally liable" for 
treatment if he or she has no entitlement to care or services 
under a health-plan contract, which includes an insurance 
policy or contract, medical or hospital service agreement, 
membership or subscription contract, or similar arrangement 
under which health services for individuals are provided or 
the expenses of such services are paid.  See 38 U.S.C.A. 
§ 1725(b)(3)(B) and (f)(2)(A).

To obtain payment or reimbursement for emergency treatment 
under 38 U.S.C.A. § 1725, a claimant must submit a signed, 
written statement declaring that "I hereby certify that this 
claim meets all of the conditions for payment by VA for 
emergency medical services under 38 CFR 17.1002 and 17.1003.  
I am aware that 38 U.S.C. 6102(b) provides that one who 
obtains payment without being entitled to it and with intent 
to defraud the United States shall be fined in accordance 
with title 18, United States Code, or imprisoned not more 
than one year, or both."  38 C.F.R. § 17.1004(b).

If, after reviewing a claim, the decisionmaker determines 
that additional information is needed to make a determination 
regarding the claim, such official will contact the claimant 
in writing and request additional information.  The 
additional information must be submitted to the decisionmaker 
within 30 days of receipt of the request, or the claim will 
be treated as abandoned, except that if the claimant within 
the 30-day period requests in writing additional time, the 
time period for submission of the information may be extended 
as reasonably necessary for the requested information to be 
obtained.  38 C.F.R. § 17.1004(e).

In this case, the VAMC received the veteran's bill from the 
non-VA hospital in April 2002.  At that time, it was 
apparently determined that the veteran potentially met the 
requirements for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
under the Veterans Millennium Health Care and Benefits Act, 
because he was an active Department health-care participant 
who was personally liable for the treatment received at 
Frisbie Memorial and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  

Accordingly, the VAMC issued a letter to Frisbie Memorial on 
April 11, 2002, requesting certain information that was 
necessary in order to establish the veteran's entitlement to 
this benefit.  In particular, the letter requested copies of 
certain medical records in order to establish that the 
treatment received at that facility was on an emergency 
basis.  This letter also requested that the veteran submit 
the certified statement required by the provisions of 
38 C.F.R. § 17.1004(b).  Although the necessary medical 
records were submitted by Frisbie Memorial, no certifying 
statement was received by the veteran within 30 days of the 
VAMC's request.  Thus, the VAMC denied the veteran's claim.

The Board notes that the governing regulation, 38 C.F.R. § 
17.1004(e), appears to require that the 30-day deadline be 
calculated from the date of the veteran's receipt of the 
certification-request letter, as opposed to the date of 
mailing by the VAMC.  This distinction is not significant in 
the present case, since the veteran denies receipt of the 
letter at any time relevant under the regulation.

In view of the foregoing, it appears that the veteran's 
entitlement to reimbursement for the reasonable value of 
emergency services rendered at Frisbie Memorial depends upon 
whether the Board accepts the VAMC's conclusion that he did 
receive the April 11, 2002, letter.  The VAMC asserts that 
such a copy of that letter was sent to the veteran, and that 
he failed to respond within the appropriate time limit.  The 
veteran claims, however, that he did not receive a copy of 
that letter, and thus should not be prohibited from receiving 
this benefit on the ground that he failed to respond to the 
letter within 30 days.

In this regard, the Board notes that the law presumes the 
regularity of the administrative process absent clear 
evidence to the contrary.  See Saylock v. Derwinski, 3 Vet. 
App. 394, 395 (1992).  The Court of Appeals for Veterans 
Claims has applied this presumption of regularity to 
procedures at the RO, to include the mailing of decisions and 
notification documents to a claimant.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  The Court has also applied 
this presumption of regularity to procedures at the Board.  
See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  Similarly, 
the Board believes that this presumption also applies to 
administrative actions undertaken by personnel at a VAMC in 
the regular and proper discharge their official duties.  

The Court has also held that a mere allegation by the veteran 
of "non-receipt" is not, by itself, "clear evidence to the 
contrary" to rebut the presumption of regularity of the 
proper mailing of an  administrative notice.  See Mindenhall, 
7 Vet. App. at 274.  However, the presumption of regularity 
is not absolute, and may be rebutted by the submission of 
"clear evidence to the contrary."  Rosler v. Derwinski, 1 
Vet. App. 241, 242 (1991).  

When there is clear evidence in a case to the effect that 
VA's "regular" mailing practices have not been followed or 
are not regular, VA is no longer entitled to the benefit of 
the presumption.  The burden then shifts to VA to show that 
the pertinent document was mailed to the appellant.  Id; see 
Warfield v. Gober, 10 Vet. App. 483 (1997), quoting United 
States v. Roses, Inc., 706 F.2d 1563, 1567 (Fed. Cir. 1983) 
(presumption of official regularity may also operate in 
reverse; if mailing appears irregular, it is irregular, and 
the burden shifts to the proponent to show the contrary).


In this case, the record reflects that the May 2002 denial 
letter from the VAMC was issued to both the veteran and 
Frisbie Memorial.  The VAMC also issued notification letters 
to multiple parties in November 2002 and December 2002.  On 
each of these occasions, the letter issued by the VAMC was 
specifically addressed to one party, and the other party, to 
whom a copy of the letter was to be sent, was identified by a 
notation at the bottom of the letter indicating that a 
"carbon copy" had been made and sent to that other party.  
Thus, it appears that the normal administrative procedure 
followed by the VAMC in issuing a letter to one party, with a 
copy to another party, was to address the letter to one party 
and to have a "cc" sent to any other party.  It also 
appears that each additional party was regularly identified 
in a notation at the bottom of the original letter, 
presumably to facilitate the preparation of an additional 
transmittal envelope for the extra copy or copies to be 
dispatched in the mail.  

The Board notes that the April 11, 2002, request letter from 
the VAMC was addressed to Frisbie Memorial.  That letter does 
not contain any notation indicating that a copy was also 
forwarded to the veteran.  There is also no separate copy of 
that letter that is addressed to the veteran in the claims 
folder, and no other evidence indicating that a copy was sent 
to the veteran.  The Board believes that the absence of any 
notation at the bottom of the April 11th letter showing that 
it was forwarded to the veteran is clear evidence to the 
effect that the VAMC's "regular" mailing practices were not 
followed.  Accordingly, the Board finds that VA is no longer 
entitled to the benefit of the presumption of regularity in 
mailing that critical notice in this case.

The Board has considered the VAMC's conclusion that, because 
Frisbie Memorial responded to the April 11, 2002, letter by 
submitting the requested evidence, this could serve as proof 
that both that facility and the veteran had received the 
VAMC's request letter.  However, the Board believes that such 
an inference cannot be drawn from the fact that Frisbie 
Memorial responded, because the text of the April 2002 letter 
shows that it was addressed to that facility.  That same 
text, however, is absent for any notation indicating that a 
copy was forwarded to the veteran.  As noted above, the 
absence of any such notation appears to be in contradiction 
to the established procedures practiced by the VAMC for 
issuing letters to multiple parties, as shown by several 
other letters associated with the claims folder.

In summary, the Board finds that VA is no longer entitled to 
the benefit of the presumption of regularity in this case.  
For this reason, the Board accepts the veteran's assertion 
that he did not receive a copy of the VAMC's April 2002 
certification-request letter.  Moreover, to whatever extent 
there is remaining doubt as to the veteran's averment of non-
receipt of that letter, we consider the evidence to be in at 
least approximate balance, and the Board therefore invokes 
the benefit-of-the-doubt/reasonable-doubt doctrine in favor 
of the veteran.

Having found that the April 2002 request letter was not sent 
to the veteran, the Board notes that we are presented with a 
somewhat difficult situation, in that the series of 
sequential steps set forth in the provisions of 38 C.F.R. 
§ 17.1004 for establishing entitlement to payment for 
emergency services have not been, and could not have been, 
followed correctly.  However, the Board believes that the 
ultimate goal of the provisions of 38 C.F.R. § 17.1004 is to 
ensure that all necessary evidence is obtained by the VAMC 
within the appropriate time.  This appears to have been 
accomplished in this case to the extent possible under the 
circumstances.  The record reflects that the veteran is an 
active Department health-care participant who is personally 
liable for emergency treatment received in January 2002 and 
not eligible for reimbursement under the provisions of 
38 U.S.C.A. § 1728.  Moreover, the Board notes that the VA 
Form 9 submitted in September 2002 contains a signed 
statement from the veteran certifying, under penalty of the 
law, that his claim met all of the conditions for payment for 
the cost of emergency services under 38 C.F.R. §§ 17.1002 and 
17.1003.

In short, the Board finds that the veteran has satisfied the 
criteria for establishing entitlement to reimbursement for 
the reasonable value of emergency services under 38 U.S.C.A. 
§ 1725, to the extent possible given the procedural posture 
of this case.  Thus, the benefit sought on appeal may be 
granted.




ORDER

Entitlement to payment or reimbursement for the reasonable 
value of emergency services rendered at a private medical 
facility from January 16, 2002, to January 28, 2002, is 
granted.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



